Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 9 January 2021 have been entered. Claims 1, 2, 7, 11, 13 have been amended. Claim 6 has been canceled.  No claims have been added. Claims 1-5, 7-13 are still pending in this application, with claims 1 and 11 being independent.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the method according to claim 1, wherein the intensity produced by the second rendering method (R2) is proportional to the difference between one unit and the absolute value of the cosine of the angle between the direction of a surface normal (N) at a point (P) of the second surface model (M2) and the viewing direction (CP) going from the center of the optics of the virtual camera (C) and toward the point (P) of the surface of the second model (M2).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the rendering is all the more intense".  There is insufficient antecedent basis for “the rendering” in the claim.  Claim 3 lines 5-6 recites “the second rendering method (R2) is all the less intense” which is similar to “the rendering” in line 2.  Thus, the Examiner recommends changing line 2 to recite “the second rendering method (R2) is all the more intense”.

Claim Objections
Claim 9 is objected to because of the following informalities:  



Claim 9 recites the limitation "the first rendering method (R1)" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 line 4 recites “a first conventional rendering method (R1)”.  The Examiner recommends modifying claim 1 line 4 to recite “a first rendering method (R1)” because the term “conventional” is not defined in the claim, thus adds no weight to the limitation.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevidanes et al. (“Cevidanes”, "Cranial base superimposition for 3-dimensional evaluation of soft-tissue changes", AMERICAN JOURNAL OF ORTHODONTICS AND DENTOFACIAL ORTHOPEDICS, MOSBY, ST. LOUIS, MO, US, vol. 137, no. 4, 1 April 2010 (2010-04-01), pages S120 - S129), in view of Hummel et al. (“Hummel”, "IRIS: illustrative Rendering for Integral Surfaces", IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, vol. 16, no. 6, November 2010 (2010-11-01), pages 1319 - 1328.), in view of Baudisch (US Pre-Grant Publication 20050093890 A1), in view of Cole et al. (“Cole”, US Pre-Grant Publication 20180262745 A1), in view of Luo et al. (“Luo”, US Pre-Grant Publication 20190149792 A1).

Regarding claim 1, Cevidanes discloses a method to represent via a virtual camera (C) at least two surface models (M1) and (M2) in three dimensions, corresponding to the surfaces of a subject (S) (Cevidanes (Fig. 5A) illustrates transparency overlays of a patient for pre-surgery and post-surgery.  Cevidanes illustrates images from a right-front posture (Fig. 6A-B) and from a front posture (Fig. 6C-D) which illustrates a virtual camera.) wherein: 
- a first surface model (M1) is represented via a first conventional rendering method (R1). (Cevidanes (Fig. 7A) illustrates a conventional rendering where transparent patient images are overlaid from before and after surgery in white and red.)

Cevidanes per se does not describe 
- a second surface model (M2) is represented via a second rendering method (R2) privileging for its intensity parts of the second surface model (M2) whose surface normals are perpendicular to the viewing direction), and 
- the first and second rendered surface models (R1) and (R2) are merged using a merging function (MER) in order to provide a comprehensive representation (R12) with a single image of the two surface models (M1) and (M2).
However, these features are well known in the art as taught by Hummel and Cevidanes. For example, Hummel and Cevidanes disclose
- the second surface model (M2) is represented via a second rendering method (R2) privileging for its intensity parts of the second surface model (M2) whose surface normals are perpendicular to the viewing direction (Hummel (page 1322 section 3.2) controls transparency (thus intensity) based on the surface curvature perpendicular to the user (viewing direction).  The surface is most opaque when the surface curves away from the user (surface normal perpendicular to the viewing direction).), and 
- the two rendering (R1) and (R2) are merged using a merging function (MER) in order to provide a comprehensive representation (R12) with a single image of the two surface models (M1) and (M2).  (Cevidanes (Fig. 5A) illustrates 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cevidanes’s system for evaluation of soft-tissue changes with Hummel’s system for rendering integral surfaces because Hummel’s system results in a better visual impression of small details (page 1322 (4) section 3.2).

Hummel and Cevidanes do not describe the merging function (MER) is merging, for a point (P) of the comprehensive representation (R 12), 
a first intensity (I1) obtained by applying the first rendering (R1) to the first surface model (M1) and a second intensity (I2) obtained by applying the second rendering (R2) to the second surface model (M2), such that 
the final rendering at that point (P) is one unit minus alpha, multiplied by the first intensity (I1), to which it is added a fixed color value multiplied by alpha, this fixed color value being possibly white.
However, these features are well known in the art as taught by Baudisch. For example, Baudisch discloses the merging function (MER) is merging, for a point (P) of the comprehensive representation (R 12), 
a first intensity (I1) obtained by applying the first rendering (R1) to the first surface model (M1) and a second intensity (I2) obtained by applying the second rendering (R2) to the second surface model (M2), such that 
the final rendering at that point (P) is one unit minus alpha, multiplied by the first intensity (I1), to which it is added a fixed color value multiplied by alpha, this fixed color value being possibly white.  (Baudisch [0008]-[0012] discloses a conventional formula for computing the intensity for combining color channels of a pixel using transparency (alpha blending).  Baudisch, for each color channel, multiples the intensity (I1) of a channel of a first pixel by alpha, multiples the intensity (I2) of a channel of a second pixel at the same location (P) by (1 – alpha), then adds the two computations.  For example, Baudisch computes the combined red channel (Rx) as
Rx = R1*alpha + R2*(1-alpha).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cevidanes’s system for evaluation of soft-tissue changes, Hummel’s system for rendering integral surfaces with Baudisch’s system for displaying images utilizing multi-blending because Baudisch’s system displays images in a way that facilitates content readability and/or content identification [0015].

Hummel, Cevidanes, and Baudisch do not describe alpha is a normalization of the second intensity (I2).
However, these features are well known in the art as taught by Hummel and Cevidanes. For example, Hummel and Cevidanes disclose alpha is a normalization of the second intensity (I2).  (Cole [0009] combines images from different cameras.  Cole (Fig. 20 (2006) [0179]-[0181]) partially overlays two images.  Cole [0181] recovers pixel values from the first frame.  The recovered pixel values from the first frame are used as 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cevidanes’s system for evaluation of soft-tissue changes, Hummel’s system for rendering integral surfaces, Baudisch’s system for displaying images utilizing multi-blending with Cole’s system for including additional content in an image because Cole’s system uses pixel values as alpha values, and it would have been obvious for Cole to use Baudisch’s method for applying alpha to two combined pixels Because Baudisch recites a standard technique.
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cevidanes’s system for evaluation of soft-tissue changes, Hummel’s system for rendering integral surfaces, Baudisch’s system for displaying images utilizing multi-blending, Cole’s system for including additional content in an image with Luo’s definition of alpha because Luo’s definition of alpha defines zero referring to fully transparent or invisible, to one referring to fully opaque as in the "normal" pixels so that such a pixel will fully cover and hide what other content or layer is considered to be underneath that pixel [0019].

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Cevidanes, Hummel, Baudisch, Cole, and Luo above.
Cevidanes further teaches the method according to claim 1 wherein a 3D surface matching method is applied to determine a geometric transformation in three dimensions between the at least two surface models (M1) and (M2) and the geometric transformation is applied to one of the at least two surface models to make it as close as possible to another.  (Cevidanes (page S121 column 1 paragraph 2) discloses 3D registration for soft tissue changes.  Cevidanes (Fig. 3 page S122 column 1) uses two steps to provide finer registration for a pre-treatment image and a post-treatment image.)

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Cevidanes, Hummel, Baudisch, Cole, and Luo above.
Cevidanes as modified by Hummel further teaches the method according to claim 1, wherein the second rendering method (R2) is such that the rendering is all the more intense that (when) a normal (N) at a point (P) of the surface of the second model (M2) is perpendicular to the viewing direction (CP) going from the center of the optics of the virtual camera (C) and toward the point (P) of the surface of the second model (M2), and conversely, is such that the second rendering method (R2) is all the less intense that the normal (N) at a point (P) of the surface of the second model (M2) is parallel to the direction of the viewing direction (CP) going from the center of the optics of the virtual camera (C) and toward the point (P) of the surface of the second model (M2).  (Hummel (page 1322 section 3.2) controls transparency (thus intensity) based on the surface curvature perpendicular to the user (viewing direction).  The surface is most opaque when the surface curves away from the user (surface normal perpendicular to the viewing direction).)

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Cevidanes, Hummel, Baudisch, Cole, and Luo above.
Cevidanes further teaches the method according to claim 1, wherein at least two comprehensive (merged) representation (R12) and (R21) of the at least two surface models (M1) and (M2) of the same subject (S) are presented side by side, such that
the first of the two comprehensive representation (R12) is corresponding to a first merger (MER 1) of the intensities produced by the first rendering method (R1) applied to the first Surface model (M1) and 
the second rendering method (R2) applied to the second surface model (M2), and the second of the two comprehensive representation (R21) is corresponding to a second merger (MER2) of the intensities produced by the first rendering method (R1) applied to the second surface model (M2) and the second rendering method (R2) applied to the first surface model (M1).  (Cevidanes (Fig. 7) illustrates two different imaging techniques for soft tissue overlay.  Fig. 7A illustrates transparency overlays before and after surgery.  Figs. 7B-C illustrate surface-distance coloring maps showing different colors and color intensities.)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevidanes et al. (“Cevidanes”, "Cranial base superimposition for 3-dimensional evaluation of soft-tissue changes", AMERICAN JOURNAL OF ORTHODONTICS AND DENTOFACIAL ORTHOPEDICS, MOSBY, ST. LOUIS, MO, US, vol. 137, no. 4, 1 April 2010 (2010-04-01), pages S120 - S129), in view of Hummel et al. (“Hummel”, "IRIS: illustrative Rendering for Integral Surfaces", IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, vol. 16, no. 6, November 2010 (2010-11-01), pages 1319 - 1328.), in view of Baudisch (US Pre-Grant Publication 20050093890 A1), in view of Cole et al. (“Cole”, US Pre-Grant Publication 20180262745 A1), in view of Luo et al. (“Luo”, US Pre-Grant Publication 20190149792 A1), in view of Dorbie (US Patent 6545685 B1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Cevidanes, Hummel, Baudisch, Cole, and Luo above.
Cevidanes, Hummel, Baudisch, Cole, and Luo do not describe the method according to claim 1, wherein the merging function (MER) is merging a first intensity (I1) obtained by applying the first rendering (RI1) to the first surface model (M1) and a second intensity (I2) obtained by applying the second rendering (R2) to the second surface model (M2) via a linear combination of the two intensities (I1) and (I2).  
However, these features are well known in the art as taught by Dorbie. For example, Dorbie discloses the method according to claim 1, wherein the merging function (MER) is merging a first intensity (I1) obtained by applying the first rendering (RI1) to the first surface model (M1) and a second intensity (I2) obtained by applying the second rendering (R2) to the second surface model (M2) via a linear combination of the two intensities (I1) and (I2).  (Dorbie (Fig. 10 column 8 lines 31-62) illustrates piece-wise linear blending of brightness of two images.)
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevidanes et al. (“Cevidanes”, "Cranial base superimposition for 3-dimensional evaluation of soft-tissue changes", AMERICAN JOURNAL OF ORTHODONTICS AND DENTOFACIAL ORTHOPEDICS, MOSBY, ST. LOUIS, MO, US, vol. 137, no. 4, 1 April 2010 (2010-04-01), pages S120 - S129), in view of Hummel et al. (“Hummel”, "IRIS: illustrative Rendering for Integral Surfaces", IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, vol. 16, no. 6, November 2010 (2010-11-01), pages 1319 - 1328.), in view of Baudisch (US Pre-Grant Publication 20050093890 A1), in view of Cole et al. (“Cole”, US Pre-Grant Publication 20180262745 A1), in view of Luo et al. (“Luo”, US Pre-Grant Publication 20190149792 A1), in view of Raghoebardayal et al. (“Rag”, US Pre-Grant Publication 20140132715 A1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Cevidanes, Hummel, Baudisch, Cole, and Luo above.
the method according to claim 1, wherein the second rendering method (R2) discards rendered surface elements of the second surface model (M2) whose surface normal (N) is oriented in the same orientation that the viewing direction starting from the optics center of the virtual camera (C) and going through a point (P) of the considered surface element of the second surface model (M2).
However, these features are well known in the art as taught by Rag. For example, Rag discloses the method according to claim 1, wherein the second rendering method (R2) discards rendered surface elements of the second surface model (M2) whose surface normal (N) is oriented in the same orientation that the viewing direction starting from the optics center of the virtual camera (C) and going through a point (P) of the considered surface element of the second surface model (M2).  (Interpreted as R2 discards rendering surface elements whose surface normal is parallel to the line of sight (LOS).)  (Rag [0063] removes polygons with a normal parallel to the camera line of sight.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cevidanes’s system for evaluation of soft-tissue changes, Hummel’s system for rendering integral surfaces, Baudisch’s system for displaying images utilizing multi-blending, Cole’s system for including additional content in an image, Luo’s definition of alpha with Rag’s system for real time image playback because with Rag’s system, the resulting meshes are then merged to form a single composite digital model of the scene [0059].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevidanes et al. (“Cevidanes”, "Cranial base superimposition for 3-dimensional evaluation of soft-tissue changes", AMERICAN JOURNAL OF ORTHODONTICS AND DENTOFACIAL ORTHOPEDICS, MOSBY, ST. LOUIS, MO, US, vol. 137, no. 4, 1 April 2010 (2010-04-01), pages S120 - S129), in view of Hummel et al. (“Hummel”, "IRIS: illustrative Rendering for Integral Surfaces", IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, vol. 16, no. 6, November 2010 (2010-11-01), pages 1319 - 1328.), in view of Baudisch (US Pre-Grant Publication 20050093890 A1), in view of Cole et al. (“Cole”, US Pre-Grant Publication 20180262745 A1), in view of Luo et al. (“Luo”, US Pre-Grant Publication 20190149792 A1), in view of Dufour (US Patent 6661914 B2).

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Cevidanes, Hummel, Baudisch, Cole, and Luo above.
Cevidanes, Hummel, Baudisch, Cole, and Luo do not describe the method according to claim 1, wherein the second rendering method (R2) is using an item buffer in order to discard for rendering any second point (P') of the second surface model (M2) for which it exists another first point (P) of the second surface model (M2) being closer to the optic center of the virtual camera (C) than the second point (P').
However, these features are well known in the art as taught by Dufour. For example, Dufour discloses the method according to claim 1, wherein the second rendering method (R2) is using an item buffer in order to discard for rendering any second point (P') of the second surface model (M2) for which it exists another first point (P) of the second surface model (M2) being closer to the optic center of the virtual camera (C) than the second point (P').  (Dufour (column 2 line 66 to column 3 line 37) keeps voxels as defined by a depth map, lists voxels passing through the optical center, and keeps the voxel nearest to the image plane.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cevidanes’s system for evaluation of soft-tissue changes, Hummel’s system for rendering integral surfaces, Baudisch’s system for displaying images utilizing multi-blending, Cole’s system for including additional content in an image, Luo’s definition of alpha with Dufour’s system for reconstruction of tridimensional scenes because with Dufour’s system, a second 3D model extraction step is used that extracts the 3D model from a subdivision of 3D space (column 2 lines 6-17).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevidanes et al. (“Cevidanes”, "Cranial base superimposition for 3-dimensional evaluation of soft-tissue changes", AMERICAN JOURNAL OF ORTHODONTICS AND DENTOFACIAL ORTHOPEDICS, MOSBY, ST. LOUIS, MO, US, vol. 137, no. 4, 1 April 2010 (2010-04-01), pages S120 - S129), in view of Hummel et al. (“Hummel”, "IRIS: illustrative Rendering for Integral Surfaces", IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, vol. 16, no. 6, November 2010 (2010-11-01), pages 1319 - 1328.), in view of Baudisch (US Pre-Grant Publication 20050093890 A1), in view of Cole et al. (“Cole”, US Pre-Grant Publication 20180262745 A1), in view of Luo et al. (“Luo”, US Pre-Grant Publication 20190149792 A1), in view of Somasundaram et al. (“Soma”. US Pre-Grant Publication 20170236327 A1).

Regarding claim 10, the claimed invention for claim 9 is shown to be met with explanations from Cevidanes, Hummel, Baudisch, Cole, and Luo above.
Cevidanes, Hummel, Baudisch, Cole, and Luo do not describe the method according to claim 9, wherein when the virtual camera (C) used in the first of the two comprehensive representation (R12) is moved, the same relative displacement of the virtual camera (C) in the second of the two comprehensive representation (R21) is moved accordingly, so that the same viewing directions are used between the two comprehensive representations (R12) and (R21) which are presented side by side.
However, these features are well known in the art as taught by Soma. For example, Soma discloses the method according to claim 9, wherein when the virtual camera (C) used in the first of the two comprehensive representation (R12) is moved, the same relative displacement of the virtual camera (C) in the second of the two comprehensive representation (R21) is moved accordingly, so that the same viewing directions are used between the two comprehensive representations (R12) and (R21) which are presented side by side.  (Interpreted as synchronizing the views of two displayed models.)  (Soma (Fig. 8 [0040]) illustrates two similar 3D models of a tooth.  When the user rotates, pans, or zooms one view, the other view is kept in synchronization.)
.

Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevidanes et al. (“Cevidanes”, "Cranial base superimposition for 3-dimensional evaluation of soft-tissue changes", AMERICAN JOURNAL OF ORTHODONTICS AND DENTOFACIAL ORTHOPEDICS, MOSBY, ST. LOUIS, MO, US, vol. 137, no. 4, 1 April 2010 (2010-04-01), pages S120 - S129), in view of Hummel et al. (“Hummel”, "IRIS: illustrative Rendering for Integral Surfaces", IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, vol. 16, no. 6, November 2010 (2010-11-01), pages 1319 - 1328.), in view of Somasundaram et al. (“Soma”. US Pre-Grant Publication 20170236327 A1).

Regarding claim 11, Cevidanes discloses a device implementing the method according to claim 1, comprising: 
- A system to acquire in three dimensions at least one surface representation of a subject (S). (Cevidanes (Fig. 5A) illustrates transparency overlays 

Cevidanes as modified by Hummel further teaches 
- An image visualization system to display a comprehensive representation (R12) of at least two surface models (M1) and (M2) acquired with a three-dimensional surface acquisition system. (Cevidanes (Fig. 5A) illustrates transparency overlays for two surface models of a patient for pre-surgery and post-surgery.  Cevidanes (page 121 column 1) discloses a 3D image acquisition process that includes medical scanners. Cevidanes (page 121 column 2) creates surface 3D models from the scanned medical images.  Hummel (page 1322 (4) section 3.2) discloses the second rendering model.)

Cevidanes and Hummel as modified by Soma further teach wherein the image visualization system is configured to visualize and virtually move, zoom and/or rotate in 3D the comprehensive representation (R12) of a merge (MEL) of a first rendering (R1) of a first surface model (M1) and a second rendering (R2) of a second surface model (M2).  (Soma (Fig. 8 [0040]) illustrates two similar 3D models of a tooth in a side-by-side view.  When the user rotates, pans, or zooms one view, the other view is kept in synchronization.)

Regarding claim 13, the claimed invention for claim 11 is shown to be met with explanations from Cevidanes, Hummel, and Soma above.
Cevidanes further teaches the device of claim 11, comprising computation means enabling the computation of a relative displacement between the surface of the first model (M1) and the surface of the second model (M2) and applying the transformation corresponding to this relative displacement to one of the two surface models in order to display a comprehensive representation (R12) of the two surface models (M1) and (M2) so that these two surface models are as close as possible one to the other.  (Cevidanes (page 124) discloses registration of overlaid models by identifying relative displacements.  Cevidanes discloses soft-tissue change described as displacements relative to the cranial base.  Cevidanes (Fig. 5) illustrates superimposed models with close registration.)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevidanes et al. (“Cevidanes”, "Cranial base superimposition for 3-dimensional evaluation of soft-tissue changes", AMERICAN JOURNAL OF ORTHODONTICS AND DENTOFACIAL ORTHOPEDICS, MOSBY, ST. LOUIS, MO, US, vol. 137, no. 4, 1 April 2010 (2010-04-01), pages S120 - S129), in view of Hummel et al. (“Hummel”, "IRIS: illustrative Rendering for Integral Surfaces", IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, vol. 16, no. 6, November 2010 (2010-11-01), pages 1319 - 1328.), in view of Somasundaram et al. (“Soma”. US Pre-Grant Publication 20170236327 A1), in view of Kim et al. (“Kim”, US Pre-Grant Publication 20170236250 A1).

Regarding claim 12, the claimed invention for claim 11 is shown to be met with explanations from Cevidanes, Hummel, and Soma above.
Cevidanes, Hummel, and Soma do not describe the device of claim 11, comprising computation means enabling creating a second surface model (M2) by deforming a first surface model (M1) using 3D virtual deformation tools, 
wherein the image visualization system is presenting the comprehensive representation (R12) of the merger (MEL) of the first rendering (R1) of first surface model (Ml) and of the second rendering (R2) of the second surface model (M2) obtained by deforming the first surface model (M1) using the 3D virtual deformation tools.
However, these features are well known in the art as taught by Kim. For example, Kim discloses the device of claim 11, comprising computation means enabling creating a second surface model (M2) by deforming a first surface model (M1) using 3D virtual deformation tools (Kim [0046] discloses a software tool for modifying a facial feature in an image.  Kim (Fig. 2 [0049]-[0050]) illustrates overlaying a face mesh over a facial image.), 
wherein the image visualization system is presenting the comprehensive representation (R12) of the merger (MEL) of the first rendering (R1) of first surface model (Ml) and of the second rendering (R2) of the second surface model (M2) obtained by deforming the first surface model (M1) using the 3D virtual deformation tools.  (Kim (Fig. 5) discloses a process for modifying a facial image with an overlaying facial mesh.  The facial mesh is manipulated by the user.  Upon user 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cevidanes’s system for evaluation of soft-tissue changes, Hummel’s system for rendering integral surfaces, Soma’s system for synchronization and animation of views showing digital 3D models of teeth with Kim’s system for modifying facial features because with Kim’s system, by constructing deformation fields on the face mesh and generating the updated face mesh to include the combined deformation field, the image processing application is enabled to deform facial features realistically and fluidly [0069].

Response to Arguments
The Applicant argued (page 1 filed 9 January 2021) that allowable claim 6 was incorporated into independent claim 1 thus making the Instant Application allowable.
The Examiner respectfully disagrees.  Claim 6 was not incorporated into independent claim 11, claim 3 is rejected under 35 USC 112(b), and claim 9 is objected to because of informalities.  Additionally, the Examiner identified references that disclose the limitations in claim 6, now applied to claim 1.  Additionally, claim 6 had been rejected under 35 USC 112(b), thus the incorporation of amended claim 6 into claim 1 comprise significant changes to independent claim 1.  
Thus, the 35 USC 103 rejection of claim 1 is maintained.



Claims 1, 2, 7, 11, and 13 were objected to for antecedent and other informalities.  These informalities have been resolved.  Thus, the objections to claims 1, 2, 7, 11, and 13 have been withdrawn.

The Specification was objected to because the specification contained an embedded hyperlink.  The hyperlink was deleted.  Thus, the objection to the specification is withdrawn.

The Examiner recommends providing authorization for internet communications (email) that allows the Examiner to initiate communications via email with the Applicant.  See enclosed form PTOSB439.  The Examiner is not authorized by the Office to initiate a phone call outside of the United States.  Authorizing the Examiner to initiate email communications could provide a faster path to allowance.  This authorization is solely the choice of the Applicant and can be revoked by submitting the same form.

The Examiner recommends using the same font for amendments to the claims as used for un-amended text.  The claims as initially scanned were readable because they were scanned in image form.  However the Office’s image to text conversion process garbled the characters.  The Examiner recommends using the same black font for all submitted 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Examiner, Art Unit 2613